Citation Nr: 1110885	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  10-25 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from July 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, evaluated as 80 percent disabling, and tinnitus, evaluated as 10 percent disabling; his combined disability evaluation is 80 percent.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial March 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, he was afforded VA examinations in February 2009 and March 2009 in order to adjudicate his TDIU claim.  In this regard, the Board finds that the proffered opinions regarding the Veteran's employability were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the February 2009 and March 2009 VA examiners are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his service-connected disabilities of bilateral hearing loss and tinnitus render him unemployable.  He further alleges that he has been rejected from jobs based on such disabilities.  Therefore, the Veteran claims that he is entitled to a TDIU.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).

In this case, the Veteran is service-connected for bilateral hearing loss, evaluated as 80 percent disabling, and tinnitus, evaluated as 10 percent disabling, which results in a combined disability evaluation of 80 percent.  In this regard, the Board notes that, for the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident are considered as one disability.  In this regard, the Veteran's bilateral hearing loss and tinnitus are both related to his in-service noise exposure.  As such, they are considered as one disability, evaluated as 80 percent disabling, for TDIU purposes.  Therefore, the Board finds that the Veteran meets the threshold percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether his service-connected disabilities render him unemployable.

In this regard, the Veteran reported in his October 2008 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) that he was unable to secure and follow any substantially gainful occupation due to his service-connected bilateral hearing loss.  He indicated that he last worked full time in 1987 as a minister and became too disabled to work on December 6, 2005.  The Veteran further reported that his bilateral hearing loss disability affected his full-time employment on April 28, 2006.  He stated that, following his retirement in 1987, he did interim work until December 6, 2005, when his hearing got so bad he was unable to work.  The Veteran reported that he left his last job due to such disability.  He further indicated that he had attempted to obtain employment since he became too disabled to work in August 2004 and 2006 through the police department as a school crossing guard.  The Veteran reported that he finished college and attended Southern Baptist Seminary, which he completed in May 1957, but had not received any education training since he became too disabled to work. 

A February 2006 letter from Company Care, who the Veteran indicates conducted his physical examination when he applied to be a crossing guard with the Largo Police Department, to the Veteran's VA treatment provider reflects that a pre-employment health screening revealed a hearing deficit and that the Veteran did not meet the screening requirements performed in their office.  Company Care requested that the Veteran's VA treatment provider review the Physical Requirements in an attached job description and then respond to two inquiries.  In this regard, the Veteran's VA treatment provider indicated that there would be no physical restrictions to the Veteran's ability to perform the "essential functions" of the position for which he applied and, in his medical opinion, the Veteran was able to perform the "essential functions" of the job.  

VA treatment records reflect that, in April 2006, the Veteran had received hearing aids approximately two years previously as he was in the ministry and needed to hear better.  He indicated that he wanted to continue to do some kind of work or volunteer service, but it was difficult because he could not always understand people.  

A February 2008 VA examination conducted in connection with the Veteran's original application for service connection for bilateral hearing loss and tinnitus reflects that the Veteran reported having a hard time hearing in group conversations and with background noise.  He also indicated that he had job-related problems due to his hearing loss, to include being unable to do inside work with the telephone company, rather he had to work outside doing cable splicing that only required matching up colors and no particular hearing ability.  The Veteran further reported that he had applied to be a crossing guard, but was not hired due to his hearing loss.  

At a February 2009 VA audiological examination, the Veteran reported hearing difficulties when not looking at the speaker and in adverse listening environments.  It was noted that the Veteran wore bilateral hearing aids.  The examiner observed that the Veteran reported a history of several heart stents, triple bypass surgery, and transient ischemic attacks (TIAs).   The Veteran indicated that his memory was vague and he was too confused to provide a detailed case history.  Following an interview with the Veteran, a review of the record, and an audiological examination, the examiner indicated that the Veteran's bilateral hearing loss and tinnitus had significant effects on his occupation as he had hearing difficulty.  She further noted that the Veteran was service-connected for impaired hearing and tinnitus, and opined that such did not preclude his employment per the American with Disabilities Act as workplace accommodations should be provided, to include facing the Veteran, talking slowly, and providing written information when he was unable to understand.  In addition to the interview she performed with the Veteran, a review of the record, and an audiological examination, the examiner indicated that her opinion was based on relevant medical literature.

At a March 2009 VA general medical examination, it was noted that the Veteran used to work as minister and missionary.  He last worked approximately three years previously when he had been employed for approximately six months as a security officer.  The Veteran indicated that the only reason that he could not work was his hearing loss.  

The examiner noted the Veteran's nonservice-connected disabilities of transient ischemic attack (TIA), occlusion and stenosis of carotid artery, degenerative joint disease of the right knee, cervical disc disease, obesity, respiratory difficulties, speech disturbance, peripheral neuropathy, hypertension, hypertrophy of nail, diabetes mellitus type II, hyperlipidemia, heart disease, depression, dementia, myoclonic spasms, and a balance problem.  He indicated that such nonservice-connected disabilities impacted the Veteran's employability in that such resulted in difficulty remembering, and he cannot bend over, squat down, walk for more than 200 yards at a time, stand for a long time, or pick up weight.  

Following an interview with the Veteran, a review of the record, and a full examination, the examiner opined that the Veteran would still be able to work in a sedentary position with his service-connected bilateral hearing loss and tinnitus.  He indicated that such opinion was based on the fact that, with his hearing aids, the Veteran could hear the examiner well enough to follow instructions and give a medical history.  The examiner determined that the Veteran had other medical conditions that complicated his ability to work. 

Based on the foregoing, the Board finds that the evidence fails to show that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected bilateral hearing loss and tinnitus.  In this regard, the Board acknowledges the Veteran's contentions that he has been rejected from jobs due to such disabilities; however, the preponderance of the evidence reflects that his bilateral hearing loss and tinnitus do not render him unemployable.  

Specifically, the February 2009 and March 2009 VA examiners both offered opinions that the Veteran would be able to obtain employment despite such disabilities.  In this regard, the February 2009 VA audiological examiner determined that the Veteran's bilateral hearing loss and tinnitus do not preclude his employment per the American with Disabilities Act as workplace accommodations should be provided, to include facing the Veteran, talking slowly, and providing written information when he was unable to understand.  Moreover, the March 2009 VA general medical examiner determined that the Veteran would be able to work in a sedentary position with his service-connected bilateral hearing loss and tinnitus.  He indicated that such opinion was based on the fact that, with his hearing aids, the Veteran could hear the examiner well enough to follow instructions and give a medical history.  The examiner determined that the Veteran had other medical conditions that complicated his ability to work.  Both VA examiners offered their opinions following an interview with the Veteran, a review of the record, and a full examination.  Moreover, both VA examiners provided clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board affords great probative weight to the February 2009 and March 2009 VA examiners' opinions.  

No competent medical opinion indicating that the Veteran is unemployable due solely to his service-connected disabilities is of record.  In this regard, the Veteran has contended on his own behalf that he is rendered unemployable by his bilateral hearing loss and tinnitus; however, he is not competent to offer such opinion.  Specifically, he does not possess the requisite medical knowledge to render an opinion regarding the impact his service-connected bilateral hearing loss and tinnitus have on his employability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

The Board further acknowledges that the Veteran has indicated he has been unemployed for several years and has been unable to find employment.  However, the Court has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for assignment of a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose, supra.  Moreover, to the extent that the Veteran's bilateral hearing loss and tinnitus may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, the Veteran is in receipt of an 80 percent combined disability rating for his bilateral hearing loss and tinnitus.

In view of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  As such, entitlement to a TDIU must be denied.


ORDER

A TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


